    Case 2:19-cr-00877-CCC Document 188 Filed 03/16/21 Page 1 of 3 PageID: 3704
                                                                                                                             ATTORNEYS AT LAW
                                                                                                    Corporate Center Three at International Plaza
                                                                                                           4221 W. Boy Scout Boulevard | Suite 1000
                                                                                                                          Tampa, Florida 33607-5780
                                                                                                          P.O. Box 3239 | Tampa, Florida 33601-3239
                                                                                                                     813.223.7000 | fax 813.229.4133
                                                                                                                              www.carltonfields.com

                                                          March 16, 2021                                                                    Atlanta
Simon Gaugush                                                                                                                        Florham Park
Attorney at Law                                                                                                                            Hartford
(813) 229-4227 Direct Dial                                                                                                              Los Angeles
sgaugush@carltonfields.com                                                                                                                   Miami
                                                                                                                                          New York
                                                                                                                                            Orlando
                                                                                                                                        Tallahassee
                                                                                                                                            Tampa
                                                                                                                                    Washington, DC
                                                                                                                                   West Palm Beach



     The Honorable Michael A. Hammer                                                                                Via CM/ECF
     U.S. Magistrate Judge
     United States District Court
     District of New Jersey
     Martin Luther King Building
     U.S. Courthouse
     50 Walnut Street
     Newark, NJ 07101

              Re:            Agreed to Request for Modification of Conditions of Release
                             United States v. Jobadiah Sinclair Weeks, Case No. 19-cr-877 (CCC)

  Dear Judge Hammer:

        Please accept this letter in lieu of a more formal motion on behalf of defendant
  Jobadiah Sinclair Weeks. We respectfully move to modify the Order Setting
  Conditions of Release for Mr. Weeks (Dkt. 153) reducing his release status from home
  incarceration to home detention. The U.S. Attorney’s Office for the District of New
  Jersey and the U.S. Pretrial Services Office for the Districts of New Jersey and
  Colorado consent to the request.

         On November 6, 2020, the Court set various conditions of release for Mr.
  Weeks, including home incarceration. (Doc. 153, at 2). Mr. Weeks seeks to remove the
  condition of home incarceration and replace it with home detention. This modification
  of conditions will allow Mr. Weeks to obtain employment and attend to personal needs
  at the discretion of the U.S. Pretrial Services Office. In particular, Mr. Weeks seeks
  to obtain employment as a laborer at Innerstate Recycling and to recommence
  volunteering at the Denver Rescue Mission. Further, subject to approval of the
  particular location from the U.S. Pretrial Services Office, Mr. Weeks seeks permission
  to relocate from his parents’ residence in Arvada, Colorado to a different residence in
  the general area with his wife and daughter.




                                                         Carlton Fields, P.A.
                                  Carlton Fields, P.A. practices law in California through Carlton Fields, LLP.
Case 2:19-cr-00877-CCC Document 188 Filed 03/16/21 Page 2 of 3 PageID: 3705

The Honorable Judge Hammer
March 16, 2021
Page 2

       Innerstate Recycling (https://innerstaterecycling.com/) is in the business of
cleaning up work sites and resells the materials found there, such as aluminum,
stainless steel, copper, and brass. Mr. Weeks has been offered a job to perform paid
manual labor on at least a six-week project for Innerstate Recycling. This job will
entail cleaning up a decommissioned work site located in Bennett, Colorado. Mr.
Weeks hopes to continue on other projects for Innerstate Recycling after this
particular project is completed.

       The Denver Rescue Mission (https://denverescuemission.org) is a non-profit
organization that assists poor, hungry, and homeless men, women, and children in
the Denver area. The Mission has been serving the most vulnerable in the Denver
community for more than 128 years. Mr. Weeks has volunteered at the Mission in the
past by serving meals to the homeless. He would like to resume his volunteering at
the Denver Mission by serving meals two or three times per week. Breakfast is served
at the Mission from 5:00 a.m. to 6:30 a.m., and dinner is served from 4:30 p.m. to 6:30
p.m. One of the Mission’s main facilities is located approximately 13 miles from Mr.
Weeks’ house.

       Since his release on conditions, Mr. Weeks has resided with his parents, wife,
and daughter at his parents’ residence in Arvada, Colorado. If allowed to modify his
conditions of release from home incarceration to home detention, Mr. Weeks requests
the ability to move to a different residence with his wife and daughter. Mr. Weeks’
wife, Stephanie Weeks, has been serving as a third-party custodian since Mr. Weeks’
release in early November. The government and the U.S. Pretrial Services Office are
amenable to Mr. Weeks’ relocation to a different residence as long as the residence is
approved by the U.S. Pretrial Services Office and the source of payment for rent is
disclosed and approved by the U.S. Pretrial Services Office. These conditions are
reasonable and will ensure a suitable location for Mr. Weeks’ home detention with
his wife and daughter.

        The posture of this case makes it especially appropriate to allow Mr. Weeks to
obtain employment outside the home, resume volunteering, and relocate to a new
residence with his wife and daughter. On February 26, 2021, the Court waived speedy
trial for the remaining defendant, Matthew Goettsche, through July 16, 2021. (Doc.
185). Trial has not been set for this case. It is likely, however, that trial for the
remaining defendant will not occur until the end of this year. Although Mr. Weeks
has already resolved his case, it is likely that his sentencing hearing will occur after
the trial and perhaps sentencing of the remaining defendant. Therefore, it will be
many months, and perhaps a year, before Mr. Weeks’ sentencing hearing. Mr. Weeks
has been compliant with his conditions of release and it is appropriate to adjust those
conditions to allow him to support his family, serve his community, and lessen the
disruption to the lives of his parents and wife in the extended time before sentencing.
 Case 2:19-cr-00877-CCC Document 188 Filed 03/16/21 Page 3 of 3 PageID: 3706

The Honorable Judge Hammer
March 16, 2021
Page 3




      Accordingly, Mr. Weeks seeks to modify his conditions of release from home
incarceration to home detention which will include the following conditions:

         •   Mr. Weeks will continue to reside at the Arvada residence until the U.S.
             Pretrial Services Office approves Mr. Weeks’ relocation to a new
             residence in the District of Colorado;

         •   Mr. Weeks will be permitted to obtain employment and engage in
             approved forms of community service outside the home;

         •   Mr. Weeks’ parents and wife will continue to serve as third-party
             custodians;

         •   The secured bond will continue to remain in place; and

         •   Mr. Weeks will continue to be subject to 24/7 electronic monitoring.

This substantial, but modified, series of conditions of supervision will allow Mr.
Weeks to be productive, leave his home and work, but still remain subject to 24/7
monitoring. Mr. Weeks’ request to modify the conditions of release has been agreed
to by AUSA Anthony Torntore with the U.S. Attorney’s Office, David Hernandez with
the U.S. Pretrial Services Office for the District of New Jersey, and Carlos Morales
with the U.S. Pretrial Services Office for the District of Colorado.

      For the foregoing reasons, Mr. Weeks’ request to modify the conditions of his
release from home incarceration to home detention should be granted.

                                           Respectfully submitted,

                                           Carlton Fields


                                            f|ÅÉÇ Ztâzâá{
                                           Simon A. Gaugush
                                           Michael L. Yaeger


cc:   Government counsel of record (via CM/ECF)
      U.S. Pretrial Services Office (via email)
